 Case 18-26407-JKS            Doc 70 Filed 02/27/19 Entered 02/28/19 00:48:48                        Desc Imaged
                                    Certificate of Notice Page 1 of 2
Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                          Case No.: 18−26407−JKS
                                          Chapter: 7
                                          Judge: John K. Sherwood

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Franciscus Maria Dartee
   aka Frank M Dartee
   c/o 12 Moonshadow Court
   Kinnelon, NJ 07405
Social Security No.:
   xxx−xx−1197
Employer's Tax I.D. No.:


                                              NOTICE OF HEARING


PLEASE TAKE NOTICE that a hearing will be held at

Courtroom 3D, Martin Luther King, Jr. Federal Building, 50 Walnut Street, Courtroom 3D, Newark, NJ 07102

on 3/12/19 at 10:00 AM

to consider and act upon the following:

67 − Motion re: Objecting to: Vacating Order Converting Chapter 11 Case to Chapter 7 and Reinstate Chapter 11
Filed by Franciscus Maria Dartee. (Attachments: # 1 Brief # 2 Certificate of Service # 3 Proposed Order) (mg)




Dated: 2/25/19

                                                           Jeanne Naughton
                                                           Clerk, U.S. Bankruptcy Court
        Case 18-26407-JKS             Doc 70 Filed 02/27/19 Entered 02/28/19 00:48:48                                Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 18-26407-JKS
Franciscus Maria Dartee                                                                                    Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 1                          Date Rcvd: Feb 25, 2019
                                      Form ID: ntchrgbk                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 27, 2019.
db             +Franciscus Maria Dartee,   c/o 12 Moonshadow Court,   Kinnelon, NJ 07405-2949
cr             +THE BANK OF NEW YORK MELLON,   RAS Citron, LLC,   130 Clinton Road, Suite 202,
                 Fairfield, NJ 07004-2927

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 25, 2019 at the address(es) listed below:
              Ashley L. Rose    on behalf of Defendant   The Bank of New York Mellon Corporation dba The Bank of
               New York Mellon f/k/a The Bank of New York as successor in interest to JP Morgan Chase Bank, NA
               arose@se-llp.com
              Laura M. Egerman    on behalf of Creditor   THE BANK OF NEW YORK MELLON bkyecf@rasflaw.com,
               bkyecf@rasflaw.com;legerman@rasnj.com
              Michael A. Artis    on behalf of U.S. Trustee   U.S. Trustee michael.a.artis@usdoj.gov
              Nancy Isaacson     nisaacson@greenbaumlaw.com, isaacson@remote7solutions.com;J101@ecfcbis.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                             TOTAL: 5
